DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mallaridas (2009/0013534) in view of Izumi et al. (2003/0217468), hereinafter Izumi .
Regarding claim 1, Mallarida teaches a multifunctional razor comprising: 
a razor body 310 having a top enclosure and a bottom enclosure; and 
a blade holder adaptor 320 detachably attached to the top enclosure and having a triangular shape, wherein three sides (322, 324, 326) of the triangular shaped blade each of the three blade holder portions adapted to hold a different kind of blade cartridge; 
wherein an attachment means (at element 370) for detachably attaching the blade holder adaptor to the top enclosure enable the blade holder adaptor to be fitted on the top enclosure with any one of the three blade holder portions in position of use.
See Fig. 3.
Mallaridas does not teach each of the three blade holder portions adapted to hold a different kind of blade cartridge.
Izumi teaches a multifunctional razor having a blade holder adaptor having three different kinds of blade cartridge for edge trimming (blade 6), main cutting (blade4), and rough shaving (blade 7).  See Fig.  1A.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to modify the razor of Mallaridas by replacing three identical cartridges with three different cartridges as taught by Izumi so that one can perform different types of shaving.
Regarding claim 8, Mallaridas teaches a blade holder adaptor configured to be detachably attached to a razor body; the blade holder adaptor having a triangular shape, wherein three sides (322, 324, 326) of the triangular shaped blade holder adaptor define three portions: a first blade holder portion, a second blade holder portion and a third blade holder portion; wherein each of the three blade holder portions is adapted to hold a different kind of blade cartridge; and wherein the blade holder adaptor incorporates a single blade ejection system 350 for unlocking respective blade 
See Fig. 3.
Mallaridas does not teach each of the three blade holder portions adapted to hold a different kind of blade cartridge.
Izumi teaches a multifunctional razor having a blade holder adaptor having three different kinds of blade cartridge for edge trimming (blade 6), main cutting (blade4), and rough shaving (blade 7).  See Fig.  1A.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to modify the razor of Mallaridas by replacing three identical cartridges with three different cartridges as taught by Izumi so that one can perform different types of shaving.
Regarding claim 18, Mallaridas teaches a multifunctional razor comprising: 
a razor body 310 having a top cover, a bottom cover; 
a blade holder adaptor 320 detachably attached to the bottom cover on a backside of the razor body, and having a triangular shape, wherein three sides (322, 324, 326) of the triangular shaped blade holder adaptor define three blade holder portions, each of the three blade holder portions adapted to hold a different kind of blade cartridge; 
wherein the multifunctional razor also incorporates a trimmer assembly along with a power source (battery), the trimmer assembly and the power source housed between the top cover and the bottom cover (it is known in the art that a battery is provide in the housing 310 which is between the top cover and the bottom cover) and 
See Fig. 3.
Mallaridas does not teach each of the three blade holder portions adapted to hold a different kind of blade cartridge.
Izumi teaches a multifunctional razor having a blade holder adaptor having three different kinds of blade cartridge for edge trimming (blade 6), main cutting (blade4), and rough shaving (blade 7).  See Fig.  1A.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to modify the razor of Mallaridas by replacing three identical cartridges with three different cartridges as taught by Izumi so that one can perform different types of shaving.
Regarding claim 21, Mallaridas teaches a multifunctional razor comprising: 
a razor body (310, 410) having a top enclosure and a bottom enclosure; and 
a blade holder adaptor (320, 420) detachably attached to the top enclosure and having a polygon shape, wherein sides of the polygon shaped blade holder adaptor define a plurality of blade holder portions, each of the plurality of blade holder portions adapted to hold a different kind of blade cartridge; wherein an attachment means (370, 470) for detachably attaching the blade holder adaptor to the top enclosure enable the blade holder adaptor to be fitted on the top enclosure with any one of the plurality of blade holder portions in position of use.
See Fig. 4.

Izumi teaches a multifunctional razor having a blade holder adaptor having different kinds of blade cartridge for edge trimming (blade 6), main cutting (blade4), rough shaving (blade 7), and cutter unit (blade 3).  See Fig.  1A.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to modify the razor of Mallaridas by replacing identical cartridges with different cartridges as taught by Izumi so that one can perform different types of shaving.
Regarding claim 22, a square shaped blade holder is best seen in Fig. 4 in Mallaridas.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mallaridas (2009/0013534) in view of Izumi et al. (2003/0217468), hereinafter Izumi as applied to claim 1 above, and further in view of Kurzet et al. (2015/0239138), hereinafter Kurzet.
Mallaridas teaches the invention substantially as claimed except for the bottom enclosure having a shaving gel dispenser.
	Royle teaches a razor having a bottom enclosure having a shaving gel dispenser (16, 18, 22, 24) for dispensing shaving gel.  See Fig. 1.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the bottom enclosure of the razor of Mallaridas a shaving gel dispenser as taught by Kurzet for dispensing shaving gel.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mallaridas (2009/0013534) in view of Izumi et al. (2003/0217468), hereinafter Izumi as applied to claim 1 above, and further in view of Bridges et al. (2011/0203124), hereinafter Bridges.
Mallaridas teaches the invention substantially as claimed except for the razor having a front cover to cover the trimmer blades.
Bridges teaches a razor having a cover 40 for covering a trimmer blade for safety purpose.  See Fig. 1.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the razor of Mallaridas a cover as taught by Bridges for covering the trimmer blades for safety purpose.
Allowable Subject Matter
Claims 2-5, 7, 9-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shaving devices of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H NGUYEN/Examiner, Art Unit 3724